Citation Nr: 1139470	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  10-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for defective vision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from December 1942 to November 1945.  The Veteran is in receipt of a number of decorations, including the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is warranted with respect to the Veteran's claim.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In the instant case, the Veteran's claims file suggests that he received optometric and ophthalmic care from the VA Medical Center (VAMC) at Madison, Wisconsin at least from the time period beginning November 7, 2005 and ending November 20, 2007.  None of these records are associated with the Veteran's claims file, and they should be obtained on remand.  

While the VA RO reviewed certain of these missing ophthalmic and optometric records in its July 2006 rating decision, specifically VA eye treatment records from November 7, 2005 and February 28, 2006, as noted above, the record suggests that additional optometric and ophthalmic treatment may have occurred since the rating decision VA RO.  Similarly, the April 2006 report of the VA eye examiner indicated that the examiner reviewed VA eye treatment records dating only November 7, 2005 and February 28, 2006.  If any eye treatment records from the VAMC at Madison, Wisconsin are obtained beyond those from November 7, 2005 and February 28, 2006, such records should be provided to the April 2006 VA examiner for the purpose of rendering an addendum opinion.

Thus, a further remand is required in order to obtain VA medical records and, if necessary, to obtain an addendum VA medical opinion based on any new records received.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issue on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  Then, the RO must obtain and associate with the Veteran's claims file all outstanding VA treatment records relating to the Veteran's treatment for defective vision, to specifically include all optometric and ophthalmic treatment records from the VAMC at Madison, Wisconsin.  All attempts to locate these records should be fully documented in the claims folder.  If VA is unable to secure these records, the RO must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38  U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R.   § 3.159(e)(1) (2011).

3.  Then, in the event that the record is supplemented with additional VA eye treatment records beyond treatment records dated November 7, 2005 and February 28, 2006, request an addendum opinion from the physician who conducted the April 2006 examination of the Veteran.  The claims file must be made available to the physician, and the addendum opinion must state that the physician reviewed the claims file, and specifically any newly received evidence from the VAMC in Madison, Wisconsin, before rendering an opinion.  

In light of any additional records received, the examiner is asked to opine whether is it as likely as not (50 percent or greater probability) that the Veteran's eye condition is related to his active duty military service.  The examiner is also asked to opine whether it is at least as likely as not that the Veteran's eye condition is related to or aggravated by the Veteran's service-connected facial scarring.

Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  

If the April 2006 VA examiner is no longer available, request an opinion, with the option for an examination, from another examiner of appropriate expertise.

4.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





